internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom p si - plr-119265-98 date date x a d1 d2 d3 year state dear this letter responds to a letter dated date and subsequent correspondence submitted by x’s authorized representative on behalf of x requesting a ruling under sec_1361 and sec_1362 of the internal_revenue_code the information submitted states that x was incorporated on d1 a the sole shareholder of x states that he instructed x’s accountant and legal advisor to prepare the necessary documents for x to make an s election effective for x’s year taxable_year however both the accountant and legal advisor failed to timely file a form_2553 election by a small_business_corporation for x’s year taxable_year it is represented that both x and a have filed returns consistent with s_corporation status for x sec_1362 of the code provides that if -- a an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and b the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation for x’s year taxable_year accordingly provided that x makes an election to be an s_corporation by filing a completed form_2553 with the appropriate service_center effective for its year taxable_year within days following the date of this letter then such election will be treated as timely made for x’s year taxable_year a copy of this letter should be attached to the form_2553 the information submitted additionally states that x’s corporate charter was revoked on d2 for failure to pay the annual franchise tax to state when x received notice of the overdue tax it paid the tax in full and its charter was reinstated on d3 the reinstatement under the laws of state provides that x’s corporate existence shall be deemed to have continued without interruption based on the facts and representations described above it is held that provided that x qualified as a small_business_corporation under sec_1361 of the code prior to the revocation of its charter x’s status as a small_business_corporation is not terminated by reason of the revocation of its charter and its subsequent reinstatement and x will not be required to make a new election under sec_1362 of the code except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office copies of this letter are being sent to x’s authorized representatives sincerely yours j thomas hines senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
